DETAILED ACTION
Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1 March 2022 has been entered. Claims 1-3 and 5-6 remain pending in the application. Claim 4 is canceled from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iqbal (U.S. Patent 4,281,765).
Regarding claim 1, Iqbal discloses a valve upper part, having a sleeve-like head piece 17 that can be attached in a valve housing 11 of a fitting (Title, “Valve for faucet or the like”) and through the center 
wherein at least one radially projecting extension 28/29 is formed on the spindle, within the head piece, which extension can be laid, with a side surface, against at least one stop 58 arranged in the head piece, whereby the maximum angle of rotation of the spindle is restricted,
wherein a lateral protrusion (portion of 28 that protrudes laterally from the limits of the cylindrical portion of the spindle) is formed on the extension, on the side, which lateral protrusion covers the stop of the head piece, at least in certain regions, when the extension makes contact with the stop,
wherein the valve body is formed by a control disk 30 that is arranged so as to rotate, which control disc lies on an inlet disk 31 arranged in torque-proof manner (Col. 4 ln 50-58), and
wherein a disk (from the bottom of groove 34 within 30 to the intersection of the top of driving member 28 and the bottom of flange 29) is formed on the spindle (stacked on top of each other), on an end side of the spindle, and a driver (bottom of 28 contacting groove 34) is formed on the disk on a side of the disk facing away from the spindle, which driver engages into a recess 34/35 of the control disk in a way that when the extension lies against the at least one stop, the at least one stop is surrounded by the disk on one side of the at least one stop and by the lateral protrusion of the extension on another side of the at least one stop (FIG. 1, 7, 10, 11; Col. 4 ln 17-Col. 6 ln 2).
Regarding claim 2, Iqbal discloses one or two arc-shaped stops 58 are formed on an inner mantle surface (within 17 at 24) of the head piece, with a stop surface (edge of 58 contacting bar 28, best seen in FIG. 7) being formed by their end face surfaces, in each instance (FIG. 7; Col. 5 ln 28-45).
Regarding claim 3, Iqbal discloses the extension has a T-shaped cross-section (best seen in FIG. 10) with first and second longitudinal walls (vertical walls of 28), at least in certain regions, and thereby 
Regarding claim 5, Iqbal discloses the driver is formed on (stocked on top of each other) the disk, which disk lies axially against a step (at 24) formed in the head piece (FIG. 1, 2, 10).
Regarding claim 6, Iqbal discloses the at least one stop is formed on (stacked on top of each other) an inner mantle surface (within 17 at 24) of the head piece and the step is formed by the at least one stop formed on the inner mantle surface of the head piece (FIG. 1, 11).

Response to Arguments
Applicant's arguments filed 1 March 2022 have been fully considered but they are not persuasive.
Applicant argues that Iqbal does not disclose the relationship between the driver and the projecting extension according to the claim language.  First, examiner will draw applicant’s attention to the scrivener’s error in the non-final rejection of 22 December 2021.  The reference numeral relied upon to describe the disk was written as “from the bottom of groove 28 to the top of driving member 28”, however the groove is numeral 34 and has been corrected in the present rejection.  Accordingly, the disk is being interpreted as “from the bottom of groove 34 within 30 to the intersection of the top of driving member 28 and the bottom of flange 29” (further necessitated by amendment).  With the scrivener’s error corrected, the disk and driver are separate components.  The driver engages the disk to rotate the disk and operate the valve.  As the limitations of Claim 1 is met, applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753